Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to communication filed 6/17/2022. Claims 1-3 and 5-21 are currently pending and claim 4 is cancelled. Claims 1, 10, and 16 are the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (herein called Kumar) (US PG Pub. 2016/0034382 A1), Reddy et al. (herein called Reddy) (US PG Pub. 2020/0349055 A1), and Chakraborty et al. (herein called Chakraborty) (US PG Pub. 2017/0097882 A1), in further view of Wefers (US PG Pub. 2014/0181590 A1).

As per claim 1, Kumar teaches: a computer-implemented method comprising: 
determining at least one portion of software code that is affected by a commit operation involving one or more changes (pars. [0009]-[0010],[0020]-[0023], [0030], new components (portions of software code) are added/modified to computer application (portion of software code affected by commit operation involving changes/additions/modifications/etc. to software code), are identified/determined (determine portion of software code affected by commit operation), and test cases/test scripts/etc. relevant/corresponding/referencing/etc. to the components/at least one portion/etc. are identified from test cases in script repository.),
wherein the one or more changes comprise at least one change corresponding to at least one function of the software code (pars. [0009]-[00011], [0021]-[0023], [0030], software product/application/etc. (software code of code repository) comprises components/portions/etc. and components added to/modified/etc. software/application/code are determined/identified/etc.. Par. [0019], test scripts test functionality of components defined in software application/software code being tested. As the software components have functionality that is tested by tests it is obvious that the components are functions of the application/software/code, and as added/new/modified/etc. components of the software/application/code are identified/determined, the identifying comprises identifying a change to at least one function of the software code/identifying a new/modified/etc. component/portion/function of the software code.).
identifying at least one test that is related to the at least one affected portion of software code (pars. [0009]-[0010],[0020]-[0023], [0030], new components (portions of software code) are added/modified to computer application (portion of software code affected by commit operation/added to software code) are identified/determined, and test cases/test scripts/etc. (at least one test) relevant/corresponding/referencing/etc. the components/at least one portion/etc. (related to at least one portion of software code) are identified from test cases in script repository (identify at least one test related to/referencing/etc. at least one portion/component of software code/computer application).); 
determining whether at least one existing job identified in a first database comprises the at least one test (pars. [0009]-0011], [0020]-[0023], [0028]-[0030], test repository (first database) is searched for tests/test case/test script (job comprising the at least one test) relevant/corresponding/referencing/covering/etc. components of software application, and test cases/scripts/etc. identified in the repository/database are returned for execution (determine existing job/test in first database/repository comprises the at least one test), and components that do not have corresponding test are identified as gaps in in test repository and new test cases/scripts/etc. are created and stored in repository for those components (determine existing job/test for component/portion in first database/repository does not comprise the at least one test/test is not in repository/etc.).);
in response to determining that the at least one existing job identified in the first database comprises the at least one test: (ii) executing the at least one existing job (fig. 3 item 312, pars. [0029]-[0030], existing test cases in repository identified as covering components for the software release are provided to automation test tool which automatically invokes their execution (execute the at least one existing job/test in response to determining the at least one existing job identified in the first database comprises the test/in response to determining the repository has an existing test/job corresponding to/covering/etc. the component.).); and 
in response to determining that the at least one existing job identified in the first database does not comprise the at least one test: create a new job, (iii) adding the new job to the first database, and (iv) executing the new job (fig. 3 items 310 and 312, pars. [0028], [0030], components that do not have corresponding test/existing job in repository/first database are identified/indicated/etc., new tests/new job is created/generated and stored in test repository (create new job/test and add new job/test to first database/test repository in response to determining at least one existing job/tests in first database/repository does not comprise the at least one test/test is not in the repository), and newly created tests/new job is forwarded to test automation tool and executed (execute new job/test).); 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (fig. 1, pars. [0010], [0019], system is provided for testing computer application/performing the method/etc. that includes test server having a processor executing instructions and a computer readable storage medium (system comprising/including/etc. processing device/processor coupled to memory/computer readable storage medium performs the method).).
	While Kumar teaches identifying modifications/changes/additions/etc. to software application/software code and testing the code/software/application including the modifications/changes/additions/etc., it does not explicitly state, however Reddy teaches:
determining at least one portion of software code in a code repository that is affected by a commit operation involving one or more changes, wherein the one or more changes comprise at least one change corresponding to at least one function of at least one other portion of the software code (pars. [0005], [0046]-[0048], [0051], [0055], [0081], [0086]-[0089], [0094]-[0095], [0116], code is stored in repository of committed code (software code in repository) and when changes are committed/deployed/etc. (commit operation involving changes) to code a commit impact information is determined based dependency information of code such as a list of interdependencies between modules/functions/components/portions of code, list of interdependent files/functions/modules/components that would be modified/impacted by commit/changes/etc. (function of at least one other/interdependent portion of code/other portion of code/module/component/function that has a relationship with changed function/module/component/etc.), and limited testing is performed such that only portions of code/functions/modules/components/etc. that are impacted by the commit/changes/etc. are tested (determine at least one portion of software code in that is affected/impacted/etc. by a commit operation involving one or more changes). As functions/modules/components/portions of code that are impacted by/interdependent on/have a relationship with/etc. the changed portion of code/commit/etc. are determined so that they may be included in the limited testing, it is obvious that the changes are changes/commits to a function/module/component/etc. of another/at least one other/etc. portion of code/component/module/function/etc. that impact/affect/etc. the identified components/modules/functions/portions having a dependency/relationship/are interdependent with/etc. the changed/committed portions/module/component function which are identified and included in the testing.);
identifying at least one test that is related to the at least one affected portion of software code (pars.[0005], [0024], [0046]-[0048], [0055], [0057], [0085]-[0096], pre-commit code comprising modifications to committed code in code repository is obtained and impact of committing the pre-commit code is determined/identified/etc./components/modules/functions/etc. of code that would be affected by committing pre-commit code is determined (identify portions of software code of code repository affected by commit operation with the code repository), and tests in test repository that test portions of code that would be impacted by committing the pre-commit code are selected/identified/etc. and executed to perform limited testing (identify at least one test related to portion of software code of repository affected by commit operation with the repository).);
in response to determining that the at least one existing job identified in the first database comprises the at least one test: (i) updating one or more configuration parameters of the at least one existing job based at least in part on the at least one affected portion of software code, and (ii) executing the at least one existing job with the updated one or more configuration parameters (pars. [0041], [0057], [0064], [0095]-[0097], [0122], tests/test cases/test scripts/etc. in testing repository  that are determined to test portions of code that would be impacted by committing the pre-commit code are selected/identified/etc. to be used to perform limited testing on the code (in response to determining that the at least one existing job/test identified in the first database comprises the at least one test/existing test is in test repository), and test cases/configuration parameters of the test/job are updated/modified/etc. to tailor them to the changes intended to be incorporated based on the pre-commit code (updating one or more configuration parameters of the at least one existing job/test based at least in part on the at least one affected portion of software code) by ex: adding/modifying tests, adding appropriate associations, etc., and test cases are executed, results determined, and determination is made whether to commit the pre-commit code based on the results (execute the at least one existing job/test and determine whether to commit code based on result).); and
(ii) updating one or more configuration parameters of the previously executed job based at least in part on the at least one affected portion of software code to create a new job, (iii) adding the new job to the first database, and (iv) executing the new job (pars. [0041], [0057], [0064]-[0066], [0095]-[0097], [0122], tests/test cases/test scripts/etc. in testing repository (previously executed job/existing test/etc.) that are determined to test portions of code that would be impacted by committing the pre-commit code are selected/identified/etc. to be used to perform limited testing on the code, and test cases/configuration parameters of the test/job are updated/modified/etc. to tailor them to the changes intended to be incorporated based on the pre-commit code (updating one or more configuration parameters of the previously executed job/test based at least in part on the at least one affected portion of software code to create a new job) by ex: adding/modifying tests, adding appropriate associations, etc., added/modified/updated/etc. tests are added so that when similar pre-commit code is submitted in the future the test cases will be available to testing the pre-commit code (adding new job/test to first database/testing repository) and test cases are executed, results determined, and determination is made whether to commit the pre-commit code based on the results (execute the new job/test and determine whether to commit code based on result).);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add determining at least one portion of software code in a code repository that is affected by a commit operation involving one or more changes, wherein the one or more changes comprise at least one change corresponding to at least one function of at least one other portion of the software code; identifying at least one test that is related to the at least one affected portion of software code; in response to determining that the at least one existing job identified in the first database comprises the at least one test: (i) updating one or more configuration parameters of the at least one existing job based at least in part on the at least one affected portion of software code, and (ii) executing the at least one existing job with the updated one or more configuration parameters; and(ii) updating one or more configuration parameters of the previously executed job based at least in part on the at least one affected portion of software code to create a new job, (iii) adding the new job to the first database, and (iv) executing the new job, as conceptually taught by Reddy, into that of Kumar because these modifications allow for a code repository to be used to store code versions/projects/etc. and for code to be committed to the code repository, which is desirable as it allow for an effective and efficient method of managing code development/submitted code thereby helping to organize code development and helping to ensure that developed code operates as intended, and also provides for a tests to be selected and updated/changed/modified/etc. to reflect updated/changed/modified/new/etc. code being developed, which is desirable as it allows for existing tests to be updated and executed on new/updated/etc. code thereby saving time and resources that would be spent developing entirely new tests to be executed. 
While Kumar and Reddy teach making changes to software/code/program/etc. functions/portions/components/modules/etc., they do not explicitly state, however Chakraborty teaches: 
wherein the one or more changes comprise at least one change corresponding to at least one function parameter (pars. [0038]-[0039], [0045], [0061], developers alter/add/delete methods (functions) to make changes to code in repository, and changes include changes to parameters/values/etc. (parameters) of the methods/functions (changes correspond to function/method parameter/value of the software code).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Kumar and Reddy such that the changes comprise changes to function parameters, as conceptually taught by Chakraborty, to create wherein the one or more changes comprise at least one change corresponding to at least one function parameter of at least one other portion of the software code, because these modifications allow for changes made to function/method/etc. parameters/values/etc. to be determined and portions/functions/methods/modules/etc. of code impacted/affected/etc. by the changes to the function parameter to be identified and tested, which is desirable as it helps ensure that the software/program/code/etc. operates correctly after changes are made to function parameters of the software, thereby helping to prevent/determine errors and ensure the software operates correctly/as desired/etc.
While Kumar and Reddy teach searching test repository/database/etc. and selecting tests corresponding to new/updated/etc. code components/portions/function/modules/etc., updating/modifying/etc. existing tests to be executed on new/modified/etc. code, and generating/creating/etc. new tests if no existing tests are found in the testing repository/database, they do not explicitly disclose that the tests may be retrieved/selected/etc. from multiple/plural/a second/etc. database/repository for tests, and as such do not explicitly state, however Wefers teaches:
in response to determining that the at least one existing job identified in the first database does not comprise the at least one test: (i) determining that a previously executed job identified in a second database comprises the at least one test, (ii) updating one or more configuration parameters of the previously executed job based at least in part on the at least one affected portion of software code to create a new job, (iii) adding the new job to the first database, and (iv) executing the new job (pars. [0018], [0020]-[0021], [0024], [0033]-[0034], primary testing tool and secondary testing tool allow for authoring of test cases for testing portions of a software application which are stored in their own respective repositories such as primary testing tool database and secondary testing tool database (test scripts are stored in multiple repositories/first and second database/etc., test cases authored/stored in other testing tools/secondary testing tool (determine first database does not comprise the at least one test) are selected and imported, test cases testing modified portions of software/imported test cases/etc. may be modified/updated and stored in test case repository and used to create composite test cases including test cases from primary and secondary testing tools which are executed to test software system. As test cases stored in secondary testing tool repository/database are selected and imported for modification for updated software portions and storage in test case repository so they are executed on the software as part of a composite test case, and as Kumar and Reddy teach test cases stored in databases may be previously executed test cases stored to be reused and searching/retrieving test cases from repositories/databases for execution on software components to be tested, it is obvious that if the primary repository/database does not have the test case it is imported from the secondary repository/database it is imported from the secondary database/repository, modified/updated for the modified/updated software code, stored in the test case repository and as part of the composite test case, and is executed as part of the composite test case on the modified software (in response to determining that the at least one existing job identified in the first database does not comprise the at least one test: determining that a previously executed job identified in a second database comprises the at least one test/import test case from secondary database/repository, updating one or more configuration parameters of the previously executed job based at least in part on the at least one affected portion of software code to create a new job/modify imported test case for updated/modified portions of software, adding the new job to the first database/store imported and modified test case in test case repository, and executing the new job/execute modified test case on software as part of composite test case.).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add in response to determining that the at least one existing job identified in the first database does not comprise the at least one test: (i) determining that a previously executed job identified in a second database comprises the at least one test, (ii) updating one or more configuration parameters of the previously executed job based at least in part on the at least one affected portion of software code to create a new job, (iii) adding the new job to the first database, and (iv) executing the new job, as conceptually taught by Wefers, into that of Kumar, Reddy, and Chakraborty, because these modifications allow for multiple databases/repositories of test cases to be searched for tests/test to be obtained from multiple databases/repositories/etc., which is desirable as it allows for tests to be retrieved from multiple different locations thereby increasing the number of tests that may be retrieved for use in testing the software, which is desirable as it allows for more/additional/etc. existing tests to be used in testing the software thereby helping to save time and resources that would be spend developing/creating/generating tests.  

As per claim 2, Kumar further teaches: wherein the identifying is based at least in part on one or more of: respective priorities and respective execution times of a plurality of tests affected by the commit operation (pars. [0020], tests in repository that need to be executed for particular version of software are identified/determined such that only relevant tests are executed thereby speeding up the testing process by removing the need to execute the entire test bed of tests. As only relevant tests of the entire test bed of tests in the repository are identified and executed in order to remove the need to execute all tests/the entire test bed/etc. thereby speeding up the testing process, it is obvious that the identified is passed on priorities of the tests affected by the commit operation/adding of new components/etc., as only tests identified as relevant are executed/priority is given to tests relevant to added/modified/committed components, and as such the identifying is based at least in part on respective priorities of tests affected by the commit operation/priority is given to tests relevant to particular software version/components added/modified/etc. to software application/etc.).

As per claim 3, while Kumar teaches modifications/changes/additions/etc. to software application/software code, it does not explicitly state, however Reddy teaches:
wherein the one or more changes comprise at least one change to at least one function of the at least one other portion of the software code of the repository (pars. [0005], [0046]-[0048], [0051], [0055], [0081], [0086]-[0089], [0094]-[0095], [0116], code is stored in repository of committed code (software code in repository) and when changes are committed/deployed/etc. (commit operation involving changes) to code a commit impact information is determined based dependency information of code such as a list of interdependencies between modules/functions/components/portions of code, list of interdependent files/functions/modules/components that would be modified/impacted by commit/changes/etc. (function of at least one other/interdependent portion of code/other portion of code/module/component/function that has a relationship with changed function/module/component/etc.), and limited testing is performed such that only portions of code/functions/modules/components/etc. that are impacted by the commit/changes/etc. are tested (determine at least one portion of software code in that is affected/impacted/etc. by a commit operation involving one or more changes). As functions/modules/components/portions of code that are impacted by/interdependent on/have a relationship with/etc. the changed portion of code/commit/etc. are determined so that they may be included in the limited testing, it is obvious that the changes are changes/commits to a function/module/component/etc. of another/at least one other/etc. portion of code/component/module/function/etc. that impact/affect/etc. the identified components/modules/functions/portions having a dependency/relationship/are interdependent with/etc. the changed/committed portions/module/component function which are identified and included in the testing.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the one or more changes comprise at least one change to at least one function of the at least one other portion of the software code of the repository, as conceptually taught by Reddy, into that of Kumar because these modifications allow for portions of code/functions/modules/etc. of code impacted/affected/etc. by changes made to other functions/portions of code/modules/etc. to be determined and tested, which is desirable as it helps ensure that the software code operates correctly/as desired after changes are made to the code.
As per claim 5, Kumar does not explicitly state, however Reddy teaches: wherein the updating the one or more configuration parameters of one or more of the at least one existing job and the previously executed job is based on at least a portion of the one or more change (pars. [0122], test cases/configuration parameters of the test/job are updated/modified/etc. (updating configuration parameters of the existing job/test) to tailor them to the changes intended to be incorporated based on the pre-commit code (based on at least a portion of the change).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add w wherein the updating the one or more configuration parameters of one or more of the at least one existing job and the previously executed job is based on at least a portion of the one or more change, as conceptually taught by Reddy, into that of Kumar because these modifications allow for tests to be selected and updated/changed/modified/etc. to reflect updated/changed/modified/new/etc. code being developed, which is desirable as it allows for existing tests to be updated and executed on new/updated/etc. code thereby saving time and resources that would be spent developing entirely new tests to be executed.

As per claim 6, Kumar does not explicitly state, however Reddy teaches: determining that the executing of at least one of the at least one existing job and the new job failed; and blocking the commit operation (pars. [0095]-[0097], [0104], testing is performed/tests are executed/etc. (executing of the at least one of the existing job and the new job) and determination is made as to whether testing results indicate that the pre-commit code match predetermined behavior (whether the tests/existing and new job failed or passed) and if results indicated pre-commit code matches behavior (existing/new job/test passes) it is committed and if results indicate pre-commit code should not be committed/does not match behavior (determine that the executing of at least one of the at least one existing job and the new job failed) then the pre-commit code is not committed (blocking the commit operation).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add determining that the executing of at least one of the at least one existing job and the new job failed; and blocking the commit operation, as conceptually taught by Reddy, into that of Kumar because these modifications allow for commits/modifications/changes/etc. to code that do not operate as intended/introduce errors into the code/etc. to be prevented from being committed/applied/integrated/etc. to the code/application/software, thereby helping to ensure that the code/software/application operates correctly and helping to prevent errors from being introduced to the code/software/application.

As per claim 7, Kumar further teaches: generating a notification in response to determining that the second database does not comprise the at least one test (pars. [0028], [0030], indication/graphic indication/etc. (notification) of components of software that does not have a corresponding test is made/provided/etc. and new tests for those components are created and stored/added/etc. to the repository. As an indication/graphic indication/notification of components that do not have a corresponding test is made/provided/etc. so that new tests may be created for those components, and as Wafers teaches that tests may be retrieved/imported/selected/etc. from a second database/repository for tests, it is obvious that the indication/notification that a component does not have a corresponding test would be generated when the second database/repository does not have a corresponding test/does not comprised the at least one test.).

As per claim 8, while Kumar teaches that tests/jobs stored on repository/database are a result of previously executed tests/jobs (ex: pars. [0028], tests/jobs are created/generated and stored in database when existing jobs in database do not correspond to components being tested, and new tests/jobs added to/stored in repository/database are executed to test software (jobs/tests are created, stored in database, and executed when software is tested and existing tests/jobs do not cover components of software, and as such tests/jobs in database are created/generated results of previously executed tests/jobs when previously executed tests/jobs did not have existing tests to cover software components), it does not explicitly disclose that the test/jobs may be in a second database/repository, and as such does not explicitly state, however Wefers teaches: 
wherein the second database comprises results of a plurality of previously executed jobs (pars. [0017], [0018], test cases and data needed to execute test cases may be stored in primary and secondary database/repositories of primary and secondary testing tools (test/jobs in second/secondary database/repository), and primary and secondary testing tools may author and execute/perform tests/jobs using test scripts in their respective database/repositories (tests/jobs in second/secondary database/repository are results of previously executed jobs/tests.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the second database comprises results of a plurality of previously executed jobs, as conceptually taught by Wefers, into that of Kumar and Reddy, because these modifications allow for previously executed tests/jobs/etc. in multiple/second/etc. databases/repositories of tests/jobs to be searched for tests/test to be obtained from multiple databases/repositories/etc. and used to test software components/modifications/etc., which is desirable as it allows for existing tests to be retrieved from multiple different locations thereby increasing the number of tests that may be retrieved for use in testing the software, which is desirable as it allows for more/additional/etc. existing tests to be used in testing the software thereby helping to save time and resources that would be spend developing/creating/generating tests.  

As per claim 9, Kumar further teaches: obtaining and executing one or more test scripts corresponding to the affected at least one portion of software code (fig. 3 item 312, pars. [0029], [0030], test scripts corresponding to the test cases determined to correspond to/reference/relevant to/etc. the components/affected portions of software code are provided/forwarded/etc. to test automation tool and executed (test automation tool obtains and executes test scripts corresponding to affected/committed/added/modified/etc. components/portions of software code).).

As per claims 10-12, 13, and 14-15, they recite non-transitory processor-readable storage mediums having similar limitations as the methods of claims 1-3, 5, and 6-7, respectively, and are therefore rejected for the same reasoning as claims 1-3, 5, and 6-7, respectively, above. 

As per claims 16, 17, 18, 19, and 20, they recite apparatus’ having similar limitations to the methods of claims 1, 2, 6, 3, and 5, respectively, and are therefore rejected for the same reasoning as claims 1, 2, 6, 3, and 5, respectively, above.

As per claim 21, while Kumar and Reddy teach searching test repository/database/etc. and selecting tests corresponding to new/updated/etc. code components/portions/function/modules/etc., updating/modifying/etc. existing tests to be executed on new/modified/etc. code, and generating/creating/etc. new tests if no existing tests are found in the testing repository/database, they do not explicitly disclose that the tests may be retrieved/selected/etc. from multiple/plural/a second/etc. database/repository for tests, and as such do not explicitly state, however Wefers teaches:
wherein the second database comprises results of a plurality of previously executed jobs (pars. [0034], test case execution results (results of plurality of previously executed jobs/test cases) is stored in test case repository (second database), and as such the second database/test case repository comprises/stores results of previously executed jobs/test cases.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the second database comprises results of a plurality of previously executed jobs, as conceptually taught by Wefers, into that of Kumar, Reddy, and Chakraborty, because these modifications allow for results of executed test cases/jobs to be stored, which is desirable as it increases the usability of the results of the test cases/jobs by allowing for them to be retrieved and used/analyzed/etc. when desired by a user to determine software performance/determine errors/etc., thereby helping to determine errors and helping to ensure that software/code/program/etc. operates correctly/as desired. 

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per the arguments on pg. 8 par. 1-pg. 10 par. 1 of the remarks that Kumar et al. (herein called Kumar) (US PG Pub. 2016/0034382 A1), Reddy et al. (herein called Reddy) (US PG Pub. 2020/0349055 A1), and Wefers (US PG Pub. 2014/0181590 A1) do not teach all features of the amended independent claims and therefore the amended independent claims and their respective dependent claims are allowable, the examiner would like to point out that the new reference Chakraborty et al. (herein called Chakraborty) (US PG Pub. 2017/0097882 A1) is currently relied upon to correct the deficiencies with respect to the independent claims, and therefore the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193